t c memo united_states tax_court steven carl akerson petitioner v commissioner of internal revenue respondent docket no filed date held p's resort activity constituted an activity engaged in for profit sec_183 i r c not applicable held further sec_6662 i r c accuracy- related penalties not applicable steven carl akerson pro_se emile l herbert iii for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency dated date respondent determined deficiencies and penalties against petitioner as follows year penalty deficiency sec_6662 dollar_figure big_number dollar_figure big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioner's resort operations constituted an activity_not_engaged_in_for_profit within the meaning of sec_183 and whether petitioner is subject_to the sec_6662 accuracy-related_penalty for and findings_of_fact some facts have been stipulated and are so found the stipulation of facts with attached exhibits is incorporated herein by this reference at the time of filing the petition petitioner resided in puntarenas costa rica background petitioner is a physicist who is dedicated to the use and promotion of solar_energy in and petitioner chartered sailboats and installed solar equipment in mexico and petitioner holds united_states patents on several inverter designs inverters change dc electricity to ac electricity solar_energy panels produce dc electricity most homes use ac electricity costa rica in while living in costa rica petitioner started a business heart interface heart to manufacture and sell electronic and solar powered equipment shortly thereafter heart was incorporated in and petitioner moved to washington state from through petitioner was president and part- owner of heart in petitioner decided that he wished to end his involvement with heart and move back to costa rica thereafter in petitioner signed a contract with valley forge corp to sell his interest in and phase out his employment with heart the sale was completed in date heart continued to employ petitioner until sometime in for the years through petitioner earned dollar_figure dollar_figure dollar_figure and dollar_figure respectively as an employee of heart playa de los vivos having determined that he would return to costa rica petitioner considered how he would earn a living there in petitioner purchased an approximately 29-hectare improved tract of bayfront real_property in puntarenas costa rica located on the property was a hotel with five rooms a kitchen a restaurant and a swimming pool in petitioner purchased approximately additional adjoining hectares petitioner named the hectares playa de los vivos and since has operated a resort on the property the resort or playa de los vivos petitioner kept computers and electronic equipment in one of the hotel rooms which he used for the development of solar electronic equipment petitioner bought four sailboats one in and three in to attract guests to the resort petitioner intended to attract customers to the resort who were interested in a healthy and naturalistic environment bernadette hendricks hendricks has been petitioner’s companion since before the years in issue and during the years in issue hendricks her children and petitioner's children regularly helped operate the resort petitioner hired costa rican attorney federico alvarado alvarado and his law firm bufete robles lacle y asociados to provide legal services and to assist in the maintenance of playa de los vivos when petitioner was not present at the property petitioner kept accurate books_and_records of the resort activity's income and expenses petitioner printed brochures to advertise the resort and he offered the rooms for rent from through most of the repair and maintenance_expenses incurred at the resort were for parts and supplies and not labor because petitioner minimized costs by doing all of the repair work at the resort himself by the land value of playa de los vivos had appreciated substantially petitioner’s home in costa rica is located on a separate piece of property from playa de los vivos external factors affecting playa de los vivos the tourist industry in costa rica was adversely affected by international tension toward the end of in addition although the costa rican government promised to pave the roads surrounding playa de los vivos and begin a new ferry service by as late as neither had been done so it was hard for tourists to reach the property moreover although the phone company promised telephone service in playa de los vivos did not have telephone service until solar equipment in petitioner bought a solar powered ozone generator to purify the water in the resort's swimming pool without the use of chemicals and a battery powered cart that he converted to solar power and used at the resort an advertising brochure describing playa de los vivos and the amenities available there suggests that the resort was made possible through solar electronic technology and that petitioner's intent is to continue using such technology petitioner's first sale of solar electronic equipment in costa rica subsequent to his purchase of playa de los vivos was in petitioner's tax returns petitioner reported the results of the resort activity on schedules c attached to his federal_income_tax returns form sec_1040 for his taxable calendar years through for his taxable years through he described his principal business as hotel resort for his taxable years through he described his principal business activity as hotel resort solar electronics manufacture sale he reported gross_income and expenses as follows year gross_income dollar_figure big_number big_number big_number big_number expenses dollar_figure big_number big_number big_number big_number big_number big_number big_number net gain loss dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number for those years petitioner's gross_income is broken down further as follows year total gross_income dollar_figure big_number big_number big_number big_number gross_income from resort dollar_figure big_number big_number big_number big_number gross_income from solar sales dollar_figure big_number big_number big_number big_number i deficiencies opinion a section 183--for-profit requirement sec_183 provides in the case of an activity engaged in by an individual or an s_corporation if such activity is not engaged in for profit no deduction attributable to such activity shall be allowed under this chapter except as provided in this section sec_183 provides for purposes of this section the term 'activity not engaged in for profit' means any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 the question we must decide is whether petitioner's activity of operating playa de los vivos constituted an activity_not_engaged_in_for_profit b actual and honest profit objective an activity is engaged in for profit if the taxpayer has an actual and honest objective of making a profit 94_tc_41 quoting 78_tc_642 affd without opinion 702_f2d_1205 d c cir although the expectation of profit need not be reasonable a bona_fide profit objective must exist keanini v commissioner supra pincite dreicer v commissioner supra 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs profit in this context means economic profit independent of tax savings 91_tc_686 affd 893_f2d_656 4th cir 91_tc_371 petitioner's objective is a question of fact to be determined from all the facts and circumstances keeping in mind that petitioner bears the burden_of_proof rule a keanini v commissioner supra pincite golanty v commissioner supra pincite sec_1_183-2 income_tax regs the regulations promulgated under sec_183 provide a nonexclusive list of factors to be considered in determining whether an activity is engaged in for profit sec_1_183-2 income_tax regs no single factor is determinative keanini v commissioner supra pincite 88_tc_464 sec_1_183-2 income_tax regs taking those factors into account and based on the record as a whole we conclude that the resort activity was an activity entered into for profit c petitioner had an objective to make a profit the regulations provide although a reasonable expectation of profit is not required the facts and circumstances must indicate that the taxpayer entered into the activity with the objective of making a profit sec_1_183-2 income_tax regs respondent contends that petitioner did not have a profit objective with his resort activity and that he was engaged in the activity only to shelter income we disagree when petitioner bought playa de los vivos he was in the process of selling heart phasing out his employment at heart and trying to find a source_of_income to replace the salary heart paid him at the same time that petitioner bought the resort he bought a home on a different piece of property than the resort additionally petitioner kept accurate books_and_records of the resort activity's income and expenses he printed brochures to advertise the resort and he offered rooms for rent he expended energy and minimized costs by doing all of the repair work himself he hired alvarado to provide legal services and to assist in the maintenance of the resort when petitioner was not present at the property petitioner was experienced in operating sailboats so he bought sailboats to attract guests to the resort moreover it was not unreasonable to expect that the value of playa de los vivos would increase given the property's location and the promise of future infrastructure development while the losses may have been greater than what they would have been if petitioner had not tried to convert the resort activity to solar power that does not mean he was not trying to operate it for profit petitioner credibly testified that he had a profit_motive when he bought playa de los vivos and that he continues to have one today generally a taxpayer's unimpeached competent and relevant testimony may not be arbitrarily discredited and disregarded by the court 211_f2d_210 6th cir respondent did not refute petitioner's testimony and we believe petitioner based on all the facts and circumstances we conclude that petitioner had a profit_motive in operating his resort activity d one activity or two respondent contends that petitioner operated two activities a resort activity with no profit_motive and a solar equipment activity with a profit_motive because we find that petitioner engaged in the resort activity with a profit_motive it is not necessary for us to decide whether the solar equipment business was a separate activity e conclusion petitioner's activity of operating playa de los vivos was an activity engaged in for profit within the meaning of sec_183 accordingly petitioner's expenses attributable to that activity are allowable as deductions ii negligence respondent determined that petitioner is liable for the accuracy-related_penalty prescribed by sec_6662 with respect to and because we have not sustained respondent's determination of tax deficiencies in petitioner's income_tax for the years in issue there is no basis for the imposition of the penalties determined by respondent in light of the foregoing decision will be entered for petitioner
